Title: From George Washington to the Committee at Headquarters, 11 June 1780
From: Washington, George
To: Committee at Headquarters




Gentlemen
Head Quarters Springfield June 11th 1780

It appears to me to be a very eligible step, at the present juncture, to reiterate our instances with the several States, to engage them to press the measures recommended in your former letter. Not only the time is sliding away very fast, every moment of which ought to be improved for the intended cooperation—but the movements of the Enemy demand every exertion in our power for the purposes of defence. There can now remain no doubt that Charles Town and its Garrison have fallen—There is every reason to believe, that Sir Henry Clinton with the whole, or the greatest part of his force will shortly arrive at New York—The expectation of the French Fleet and army will certainly determine the Enemy to unite their force. General Knyphausen still continues in the Jerseys with all the force which can be spared from new York; a force greatly superior to ours. Should Sir Henry join him the superiority will be decided, and equal to almost any thing the Enemy may think proper to attempt. It is true they are at this time inactive, but their continuance where they are proves that they have some project of importance in contemplation—Perhaps they are only waiting till the militia grow tired and return home (which they are doing every hour) to prosecute their designs with less opposition. This would be a critical moment for us. Perhaps they are waiting the arrival of Sir Henry Clinton either to push up the north river against the highland posts, or to bend their whole force against this army. In either case the most disastrous consequences are to be apprehended. You who are well acquainted with our situation need no arguments to evince the danger.
The militia of this State have run to Arms and behaved with an ardor and spirit of which there are few examples. But perseverance in enduring the rigors of military service is not to be expected from those who are not by profession obliged to it—The reverse of this opinion has been a great misfortune in our affairs and it is high time we should recover from an error of so pernicious a nature—We must absolutely have a force of a different composition or we must relinquish the contest. In a few days we may expect to have to depend almost wholly on our Continental force, and this (from your own observation) is totally inadequate to our safety—The exigency calls loudly upon the States to carry all the recommendations of the Committee into the most vigorous

and immediate execution—but more particularly that of completing our battalions by a draft, and with all the expedition possible.
I beg leave to advise, that these ideas be all clearly held up to the States—Whatever inconvenience there may be in diffusing the knowledge of our circumstances, delicate as they are, there is in my opinion more danger in concealing, than disclosing them. I have the honor to be With perfect respect & esteem Gentlemen Your most Obedt & hum. Servant

Go: Washington



I inclose you a paper with the articles of capitulation of Chs town.

